Bakewell, J.,
delivered the opinion of the court on a motion for a rehearing.
We have stated explicitly in the opinion that Constable Drake, under the special law of 1875, became his own successor. A new term was created, and he was bound to qualify precisely as in case of an election or appointment. The statute required that every constable should give bond within ten days after election or appointment, the bond to be approved by the court. Wag. Stats. 266, sect. 2. All this matter is fully gone into in the case of The State ex rel. v. Kurtzeborn (9 Mo. App. 245), to which reference is made in the opinion in the present case. For the reason that the sureties on the first bond of Drake had stipulated only for the original term, they had “ become insufficient” within *567the meaniug of the law. It is true that the liability of the-sureties would continue until a new bond was given, or the-constable ousted for failure to qualify, or until he resigned.. But a new bond was, nevertheless, required for the new termr for this term the sureties were and “ had become,” by the creation of the new term, “insufficient.” All this is so plain, and follows so directly from what is said in the opinion, that we did not think it necessary, to make ourselves understood by counsel, to be more explicit.
The application for rehearing is denied.
All the judges concur.